BY ORDER OF THE COURT:
Upon consideration of the Appellants’ motion for a written opinion/citation filed on May 24, 2017, and the motion for leave to file a reply in support of their motion for a written opinion/citation filed June 7, 2017,
IT IS ORDERED that the Appellants’ motion for a written opinion is granted. The decision dated May 12, 2017, is withdrawn and the attached opinion is substituted therefor. Appellee’s opposition to Appellants’ motion is noted. Appellants’ motion to reply is denied.
No further motions for rehearing will be entertained in this appeal.
PER CURIAM.
R.J, Reynolds Tobacco Company and Philip Morris USA, Inc., appeal from a final judgment following a jury trial in this *800Engfe-progeny tobacco litigation case.1 We affirm the final judgment in all respects. As we did in Philip Morris USA Inc. v. Boatright, 217 So.3d 166 (Fla. 2d DCA 2017), we certify conflict with R.J. Reynolds Tobacco Co. v. Schoeff, 178 So.3d 487 (Fla. 4th DCA 2015), review granted, No. SC15-2233, 2016 WL 3127698 (Fla. May 26, 2016), on Appellants’ argument pertaining to comparative fault.
VILLANTI and BADALAMENTI, JJ„ and SMITH, ANDREA T., ASSOCIATE JUDGE, Concur.

. See Engle v. Liggett Grp., Inc., 945 So.2d 1246 (Fla. 2006).